





Exhibit 10.2


OVERSEAS SHIPHOLDING GROUP, INC.
MANAGEMENT INCENTIVE COMPENSATION PLAN
STOCK OPTION GRANT AGREEMENT




THIS AGREEMENT, made as of this ______ of ______________ (the “Agreement”), by
and between Overseas Shipholding Group, Inc. (the “Company”), and
_________________ (the “Optionee”).
  
WHEREAS, the Company has adopted the Overseas Shipholding Group, Inc. Management
Incentive Compensation Plan (the “Plan”) to promote the interests of the Company
and its shareholders by providing the employees and consultants of the Company
with incentives and rewards to encourage them to continue in the service of the
Company and with a proprietary interest in pursuing the long-term growth,
profitability and financial success of the Company; and
 
WHEREAS, Section 6 of the Plan provides for the grant of Options to Participants
in the Plan.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
1.Grant of Option. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Optionee an
Option to purchase _________ shares of Class A Common Stock (the “Option
Shares”).). The Option is intended to be a non-statutory stock option.
2.    Grant Date. The “Grant Date” of the Option hereby granted is
________________.
3.    Incorporation of the Plan. All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern. Unless otherwise indicated
herein, all capitalized terms used herein shall have the meanings given to such
terms in the Plan.
4.    Exercise Price. The per Option Share exercise price for the purchase of
Option Shares upon the exercise of all or any portion of the Option will be the
closing price of one share of Common Stock on the Grant Date.
5.    Vesting Schedule; Expiration.
(a)    Vesting Schedule. Subject to Section 6 below, the option is immediately
fully vested on the Grant Date.
(b)    Expiration. Subject to earlier expiration as provided in Section 6 below,
the Option will expire at the close of business on the business day immediately
preceding the tenth (10th) anniversary of the Grant Date (the “Expiration
Date”).
6.    Termination of Employment. The consequences of a termination of Optionee’s
Employment for Cause (as defined in Section 22) shall be as follows, unless
Optionee has a valid and enforceable employment agreement with the Company
containing provisions that conflict with the following, in which case the terms
of such employment agreement shall prevail:
(a)    Termination of Employment for Cause. If the Optionee’s Employment is
terminated by the Company for Cause, the Option (whether then vested or
exercisable or not) shall immediately lapse and cease to be exercisable.
(b)    Exercise Period Following Termination of Employment. On or after the date
the Optionee's Employment terminates, the vested portion of the Option may be
exercised, but only within such period of time ending on the earlier to occur of
(i) the 90th day after the date the Optionee’s Employment terminates and (ii)
the Expiration Date; provided if the Optionee’s Employment with the Company
terminates for death or Disability (as defined in Section 22 herein), the vested
portion of the Option may be exercised within such period of time ending on the
earlier to occur of (i) the first anniversary of the date the Optionee’s
Employment terminates and (ii) the Expiration Date.
7.    Forfeiture. Options which have not become vested, or which do not vest, as
of the date the Optionee’s Employment terminates shall immediately be forfeited
on such date, and the Optionee shall have no further rights with









--------------------------------------------------------------------------------




respect thereto, unless the Optionee has a valid and enforceable employment
agreement with the Company containing provisions that conflict with the
foregoing, in which case the terms of such employment agreement shall prevail.
8.    Transferability. The Option is exercisable during the Optionee’s lifetime
only by the Optionee and may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of. No purported sale, assignment, transfer,
pledge, hypothecation or other disposal of the Option, or the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise will
vest in the assignee or transferee any interest or right herein whatsoever, but
immediately upon such purported sale, assignment, transfer, pledge,
hypothecation or other disposal of the Option will be forfeited by the Optionee
and all of the Optionee’s rights to such Option shall immediately terminate
without any payment or consideration from the Company. Upon the death of the
Optionee, the Option may be exercised only by the executors or administrators of
the Optionee’s estate or by any person or persons who shall have acquired such
right to exercise by will or by the laws of descent and distribution.
9.    Manner of Exercise; Holding Requirement.
(a)    Election to Exercise. The Option is exercisable by delivery of an
electronic or physical exercise notice, in the form attached hereto as Exhibit A
or such other form as permitted by the Committee from time to time and
communicated to the Optionee (the “Exercise Notice”), which shall state the
election to exercise the Option, the number of Option Shares in respect of which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Committee pursuant to
the provisions of the Plan.
(b)    Payment of Exercise Price. The entire Exercise Price of the Option shall
be payable in full at the time of exercise in the manner designated by the
Committee.
(c)    Holding Requirement. The Optionee agrees to retain ownership of the
Option Shares, other than any Option Shares withheld pursuant to Section 11 or
in payment of the Exercise Price, until the earliest to occur of (i) a Change in
Control; (ii) the Grantee's Separation from Service Date, solely in the event of
a termination of the Grantee's employment by the Company without Cause or by the
Grantee for Good Reason (as each such term is defined in Section 22); and (iii)
the third (3rd) anniversary of the Grant Date.
10.    Restrictive Covenants. Unless otherwise determined by the Committee in
its sole discretion, by accepting the Option, the Optionee acknowledges that the
Optionee is bound by the following restrictive covenants (the “Restrictive
Covenants”):
(a)    Except to the extent (1) expressly authorized in writing by the Company
or (2) required by law or any legal process, the Optionee shall not at any time
during the Optionee’s Employment with the Company or any of its Affiliates or
following the date the Optionee’s Employment terminates use, disseminate,
disclose or divulge to any person or to any firm, corporation, association or
other business entity, Confidential Information (as defined in Section 22
herein) or proprietary Trade Secrets (as defined in Section 22 herein) of the
Company or any of its Affiliates; or
(b)    The Optionee shall not at any time during the Optionee’s Employment with
the Company or any of its Affiliates or following the date the Optionee’s
Employment terminates make any derogatory, disparaging or critical negative
statements, orally, written or otherwise, against the Company or any of its
Affiliates or any of their respective directors, officers and employees.
Notwithstanding clause (a) above, pursuant to the Defend Trade Secrets Act of
2016 (18 U.S.C. 1833(b)), the Optionee shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made in confidence either directly or indirectly to a federal,
state, or local government official, or to an attorney, solely for the purpose
of reporting or investigating a violation of law. The Optionee shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret made in a complaint, or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. If the Optionee
files a lawsuit or other action alleging retaliation by the Company for
reporting a suspected violation of law, the Optionee may disclose the trade
secret to the Optionee’s attorney and use the trade secret in the court
proceeding or other action, if the Optionee files any document containing the
trade secret under seal and does not disclose the trade secret, except pursuant
to court order. This paragraph shall govern to the extent it may conflict with
any other provision of this Agreement.
The Restrictive Covenants are in addition to and do not supersede any rights the
Company may have in law or at equity or under any other agreement.
Notwithstanding the foregoing, in the event the Optionee has a valid and
enforceable employment agreement with the Company that contains similar
restrictive covenants to those set forth herein,


2    
OSG STOCK OPTION GRANT AGREEMENT

--------------------------------------------------------------------------------




to the extent there is a conflict between the Restrictive Covenants and such
employment agreement, the terms of such employment agreement shall prevail.
By accepting the Option, the Optionee shall further agree that it is impossible
to measure in money the damages which will accrue to the Company or any of its
Affiliates in the event the Optionee breaches the Restrictive Covenants.
Therefore, if the Company or any of its Affiliates shall institute any action or
proceeding to enforce the provisions hereof, the Optionee shall agree to waive
the claim or defense that the Company or any of its Affiliates has an adequate
remedy at law and the Optionee shall agree not to assert in any such action or
proceeding the claim or defense that the Company or any of its Affiliates has an
adequate remedy at law.
If at any time (including after a notice of exercise has been delivered) the
Committee reasonably believes that the Optionee has breached any of the
Restrictive Covenants described in clauses (a) and (b) above, or in any other
agreement including any employment agreement, the Committee may suspend the
Optionee’s right to exercise any Option pending a good faith determination by
the Committee of whether any such Restrictive Covenant has been breached. If the
Committee determines in good faith that the Optionee has breached any such
Restrictive Covenant, the Optionee shall immediately forfeit any outstanding
unvested Options and any vested but unexercised Options and shall repay to the
Company, upon demand, any Exercised Shares. The Optionee shall also be required
to repay to the Company, in cash and upon demand, any proceeds resulting from
the sale or other disposition (including to the Company) of Exercised Shares.
The foregoing shall not prejudice the Company’s right to require the Optionee to
account for and pay over to the Company on a pre-tax basis any profit obtained
by the Optionee as a result of any transaction constituting a breach of the
Restrictive Covenants.
11.    Taxes.
(a)    Liability for Tax-Related Items. Except to the extent prohibited by law,
the Optionee acknowledges that the Optionee is ultimately liable and responsible
for any and all income taxes (including federal, state, local and other income
taxes), social insurance, payroll taxes and other tax-related withholding (the
“Tax-Related Items”) arising in connection with the Option, regardless of any
action the Company takes with respect to such Tax-Related Items. The Optionee
further acknowledges that the Company (i) does not make any representation or
undertaking regarding the treatment of any Tax-Related Item in connection with
any aspect of the Option, including the grant, vesting, and exercise of the
Option, or the subsequent sale of the Exercised Shares and (ii) does not commit,
and is under no obligation, to structure the terms of the Option or any aspect
of the Option to reduce or eliminate the Optionee’s liability for Tax-Related
Items or achieve any particular tax result.
(b)    Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no Exercised Shares shall be issued, and no sales proceeds shall
be delivered, unless and until satisfactory arrangements (as determined by the
Committee) have been made by the Optionee with respect to the payment of any
taxes which the Company determines must be withheld with respect to such
Exercised Shares or such sales proceeds. If the Optionee is subject to Section
16 of the Exchange Act pursuant to Rule 16a-2 promulgated thereunder, the
Company will withhold from shares of Common Stock upon the relevant tax
withholding event, unless the use of such withholding method is prevented by
applicable law or has materially adverse accounting or tax consequences, in
which case, the withholding obligation may be satisfied by one or a combination
of the methods set forth in the Plan. If the Optionee is not subject to Section
16 of the Exchange Act pursuant to Rule 16a-2 promulgated thereunder, the
Optionee may elect to have the Company withhold from shares of Common Stock upon
the relevant tax withholding event and such election shall satisfy the
Optionee's obligations under this Section 11.
12.    Modification; Entire Agreement; Waiver. No change, modification or waiver
of any provision of this Agreement which reduces the Optionee’s rights hereunder
will be valid unless the same is agreed to in writing by the parties hereto.
This Agreement, together with the Plan and the Exercise Notice, represent the
entire agreement between the parties with respect to the Option. The failure of
the Company to enforce at any time any provision of this Agreement will in no
way be construed to be a waiver of such provision or of any other provision
hereof. The Company reserves the right, however, to the extent that the Company
deems necessary or advisable in its sole discretion, to unilaterally alter or
modify the terms of the Option set forth in this Agreement in order to ensure
that the Option qualifies for exemption from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (“Section 409A”); provided, however that the Company makes no
representations that the Option will be exempt from the requirements of Section
409A.


3    
OSG STOCK OPTION GRANT AGREEMENT

--------------------------------------------------------------------------------




13.    Policy Against Insider Trading; Recoupment. By accepting the Option, the
Optionee acknowledges that the Optionee is bound by all the terms and conditions
of the Company’s insider trading policy as may be in effect from time to time.
The Optionee further acknowledges and agrees that Exercised Shares, and any
proceeds thereof, are subject to any recoupment or "clawback" policy of the
Company as may be in effect from time to time and applied with prospective or
retroactive effect.
14.    Data Privacy Consent. The Optionee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Optionee’s personal data as described in this Agreement and any other Option
grant materials by the Company for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan. The
Optionee understands that the Company may hold certain personal information
about the Optionee, including, but not limited to, the Optionee’s name, home
address and telephone number, work location and phone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, hire date, any shares of Common Stock or directorships held in the
Company or any of its Affiliates, details of all awards or any other entitlement
to shares awarded, cancelled, exercised, vested, unvested or outstanding in the
Optionee’s favor, for the purpose of implementing, administering and managing
the Plan (“Personal Data”). The Optionee understands that Personal Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, now or in the future, that these recipients may be
located in the Optionee’s country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than the Optionee’s
country. The Optionee authorizes the recipients to receive, possess, use, retain
and transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that Personal Data will be held only as long as
is necessary or appropriate to implement, administer and manage the Optionee’s
participation in the Plan. Further, the Optionee understands that the Optionee
is providing the consents herein on a purely voluntary basis.
15.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Optionee and
the Optionee’s beneficiary, if applicable.
16.    Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.
17.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
18.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
19.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.
20.    Acceptance. The Optionee hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Optionee has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Optionee hereby acknowledges that
all decisions, determinations and interpretations of the Board of Directors, or
a Committee thereof, in respect of the Plan, this Agreement and the Option shall
be final and conclusive. The Optionee acknowledges that there may be adverse tax
consequences upon exercise of the Option or disposition of the Exercise Shares
and that the Optionee should consult a tax advisor prior to such exercise or
disposition.
21.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payment and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Optionee on account of non-compliance
with Section 409A of the Code. Notwithstanding any


4    
OSG STOCK OPTION GRANT AGREEMENT

--------------------------------------------------------------------------------




provision of this Agreement to the contrary, any compensation or benefit payable
hereunder that constitutes a deferral of compensation under Code Section 409A
shall be subject to the following:
(a)    no amount or benefit that is payable upon a termination of employment or
services from the Company shall be payable unless such termination also meets
the requirements of a "separation from service" under Treasury Regulation
Section 1.409A-1(h), and references in the Agreement to "termination",
"termination of employment" or like terms shall mean a "separation from
service;"
(b)    in the event that any payment to the Optionee or any benefit hereunder is
made upon, or as a result of the Optionee's termination of employment, and the
Optionee is a "specified employee" (as that term is defined under Section 409A
of the Code) at the time the Optionee becomes entitled to any such payment or
benefit, and provided further that such payment or benefit does not otherwise
qualify for an applicable exemption from Section 409A of the Code, then no such
payment or benefit will be paid or commenced to be paid to the Optionee under
this Agreement until the date that is the earlier to occur of (i) the Optionee’s
death or (ii) six months and one day following the Optionee’s termination of
employment (the "Delay Period"). Any payments which the Optionee would otherwise
have received during the Delay Period will be payable to the Optionee in a lump
sum on the date that is six months and one day following the effective date of
the termination, and any remaining compensation and benefits due under the
Agreement shall be paid or provided as otherwise set forth herein;
(c)    whenever a payment under this Agreement specifies a payment period, the
actual date of payment within such specified period shall be within the sole
discretion of the Company, and the Optionee shall have no right (directly or
indirectly) to determine the year in which such payment is made.  In the event a
payment period straddles two consecutive calendar years, the payment shall be
made in the later of such calendar years;
(d)    each separately identified amount and each installment payment to which
the Optionee is entitled to payment shall be deemed to be a separate payment for
purposes of Section 409A of the Code; and
(e)    the payment of any compensation or benefit may not be accelerated except
to the extent permitted by Section 409A of the Code.
22.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:
(a)     "Annual Bonus" shall have the meaning given to such term in the
Employment Agreement.
(b)    “Cause” shall have the meaning given to such term in the Employment
Agreement.
(c)    “Competitor” shall mean any individual, corporation, partnership or other
entity that engages in (or that owns a significant interest in any corporation,
partnership or other entity that engages in) any business conducted by the
Company or any of its Affiliates.
(d)     “Confidential Information” shall mean all information regarding the
Company or any of its Affiliates, any Company activity or the activity of any of
its Affiliates, Company business or the business of any of its Affiliates, or
Company customers or the customers of any of its Affiliates that is not
generally known to persons not employed or retained (as employees or as
independent contractors or agents) by the Company or any of its Affiliates, that
is not generally disclosed by Company practice or authority to persons not
employed by the Company or any of its Affiliates that does not rise to the level
of a Trade Secret and that is the subject of reasonable efforts to keep it
confidential, and shall include, to the extent such information is not a Trade
Secret and to the extent material, but not be limited to product code, product
concepts, production techniques, technical information regarding the Company’s
or any of its Affiliates’ products or services, production processes and
product/service development, operations techniques, product/service formulas,
information concerning Company or any of its Affiliates’ techniques for use and
integration of its website and other products/services, current and future
development and expansion or contraction plans of the Company or any of its
Affiliates, sale/acquisition plans and contacts, marketing plans and contacts,
information concerning the legal affairs of the Company or any of its Affiliates
and certain information concerning the strategy, tactics and financial affairs
of the Company or any of its Affiliates; provided that Confidential Information
shall not include information that has become generally available to the public,
other than through a breach by such Optionee; and provided further that this
definition shall not limit any definition of “confidential information” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law.


5    
OSG STOCK OPTION GRANT AGREEMENT

--------------------------------------------------------------------------------




(e)    “Disability” means, as a result of the Optionee's incapacity due to
physical or mental illness or injury, the Optionee (i) becomes eligible to
receive a benefit under the Company's long-term disability plan applicable to
the Optionee, or (ii) has been unable, due to physical or mental illness or
incapacity, to perform the essential duties of his or her employment with
reasonable accommodation for a continuous period of 90 days or an aggregate of
180 days within a one-year period.
(f)    "Employment Agreement" shall mean the employment agreement dated as of
July 17, 2016 between the Company and the Optionee, as amended and in effect
from time to time.
(g)    "Good Reason" shall have the meaning given to such term in the Employment
Agreement.
(h)    "Separation From Service Date" shall have the meaning given to such term
in the Employment Agreement.
(i)    “Trade Secrets” shall mean all secret, proprietary or confidential
information regarding the Company (which shall mean and include all of the
Company’s subsidiaries and all Affiliates and joint ventures connected by
ownership to the Company at any time) or any Company activity that fits within
the definition of “trade secrets” under the Uniform Trade Secrets Act or other
applicable law, and shall include, but not be limited to, all source codes and
object codes for the Company’s software and all website design information to
the extent that such information fits within the Uniform Trade Secrets Act;
provided that Trade Secrets shall not include information that has become
generally available to the public, other than through a breach by such Optionee;
and provided further that this definition shall not limit any definition of
“trade secrets” or any equivalent term under the Uniform Trade Secrets Act or
any other state, local or federal law.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Optionee has hereunto signed this Agreement
on the Optionee’s own behalf, thereby representing that the Optionee has
carefully read and understands this Agreement and the Plan as of the day and
year first written above.
OVERSEAS SHIPHOLDING GROUP, INC.




                                                          
By: Timothy J. Bernlohr
Title: Chairman, Human Resources and Compensation
Committee
    
Acknowledged and Accepted:
                                                         
    


6    
OSG STOCK OPTION GRANT AGREEMENT

--------------------------------------------------------------------------------






 
EXHIBIT A


OVERSEAS SHIPHOLDING GROUP, INC.
MANAGEMENT INCENTIVE COMPENSATION PLAN
EXERCISE NOTICE
 
Overseas Shipholding Group, Inc.
Attention: Head of Human Resources
 
1.    Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares of
Common Stock (the “Shares”) under and pursuant to the stock option granted to
Purchaser (the “Option”) pursuant to the Overseas Shipholding Group, Inc.
Management Incentive Compensation Plan (the “Plan”) and the Stock Option Grant
Agreement dated ______________ (the “Agreement”). The purchase price for the
Shares shall be $______ per Share, as required by the Agreement.
 
2.    Delivery of Payment. Purchaser herewith delivers to Overseas Shipholding
Group, Inc. (the “Company”) the full purchase price for the Shares in cash or
through net physical settlement or other method of cashless exercise designated
by the Committee.
 
3.    Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.
 
4.    Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or its transfer agents or registrars) of the
Shares, the Purchaser shall not have any rights as a shareholder with respect to
the Shares subject to the Option, notwithstanding the exercise of the Option.
The Shares acquired upon exercise of the Option shall be issued to the Purchaser
as soon as practicable after exercise of the Option.
 
5.    Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser's purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
 
Submitted by:
PURCHASER


__________________________________
Signature
__________________________________
Print Name




Accepted by:
OVERSEAS SHIPHOLDING GROUP, INC.


By: ____________________________________
        
Title: ___________________________________
       
Date Received: ___________________________





7    
OSG STOCK OPTION GRANT AGREEMENT